Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks and Arguments
This action is responsive to applicant’s amendment filed 10/27/2020.
Claims 1, 2, 4, and 6-8 are pending.
Examiner thanks applicant for pointing out that there was a typo in the last office action in response to the previous rejection of claims 1-8 under 35 USC 103 as obvious over Kang et al. (mailed 2/7/2020).  That rejection is withdrawn in view of applicant's remarks.
The previous rejection of claims 1, 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Sakine (US 2013/0280606) (mailed 7/30/2020) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Sakine (US 2013/0280606) (mailed 7/30/2020) is withdrawn in view of applicant’s amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “the ratio of the proportion of the basic group-containing monomer unit to the proportion of the acidic group-containing monomer unit in the copolymer is 0.1 or more and 2,0 or less”.  It is unclear of “the ratio of the proportion” is based on molar or mass ratio.
Claims 2, 4, and 6-8 are rejected for being depended on the rejected claim.
Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al (CN103421141, machine translation is used for the rejection purposes).
Regarding claims 1 and 4, Guan discloses a polyacrylonitrile copolymer comprises a nitrile group-containing monomer unit, an acidic group-containing monomer unit and a basic group-containing monomer unit, wherein the proportion of the nitrile group-containing monomer unit in the copolymer is 70.0 mol% or more and 99.0 mol% or less, and wherein the total proportion of the acidic group-containing monomer unit and the basic group-containing monomer unit in the copolymer is 0.8 mol% or more and 10.0 mol% or less the basic group-containing monomer unit is an amide group-containing monomer unit and the ratio of the proportion of the basic group-containing monomer unit to the proportion of the acidic group-containing monomer unit in the copolymer is 0.1 or more and 2.0 or less (example 6, para 0096).
The recitation of "a binder composition for electrochemical device electrode" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.
.
Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (Electrochemistry Communications 29 (2013) 45–47) in view of Guan et al (CN103421141).
Guan discloses a polyacrylonitrile copolymer comprises a nitrile group-containing monomer unit, an acidic group-containing monomer unit and a basic group-containing monomer unit, wherein the proportion of the nitrile group-containing monomer unit in the copolymer is 70.0 mol% or more and 99.0 mol% or less, and wherein the total proportion of the acidic group-containing monomer unit and the basic group-containing monomer unit in the copolymer is 0.8 mol% or more and 10.0 mol% or less^ the basic group-containing monomer unit is an amide group-containing monomer unit and the ratio of the proportion of the basic group-containing monomer unit to the proportion of the acidic group-containing monomer unit in the copolymer is 0.1 or more and 2.0 or less (example 6, para 0096).  Guan does not disclose the polyacrylonitrile copolymer is used in a binder composition for electrochemical device electrode.  Gong discloses that polyacrylonitrile copolymer is widely used in the fiber industry, and chemically and thermally stable PAN polymer was an electrochemically efficient binder for many types of LIB negative electrodes, including commercial graphite, high-capacity silicon/graphite, and high-power lithium titanium oxide (page 47, Conclusion).  Therefore, it would have obvious to one of ordinary skill in the art before the filling date of the invention to have used the polyacrylonitrile copolymer taught by Guan as the binder for many types of LIB negative electrodes, including commercial graphite, high-capacity silicon/graphite, and high-power lithium titanium oxide and thereby providing resulting in strong adhesion and low irreversible capacity for these electrodes and excellence performance electrochemical devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8, of U.S. Patent No. 10,633,473. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,633,473 contains substantially similar subject matter and anticipatory or overlapping ranges.  Even though the U.S. Patent No. 10,633,473 does not claim the basic group-containing monomer unit is at least one of an amino group-containing monomer unit and an amide group-containing monomer unit and the acidic group-.
Claims 1, 2, 4, and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 10 of copending Application No. 16/331,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. contains substantially similar subject matter and anticipatory or overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761